NESBITT, Senior Judge.
Pedro Rodriguez was serving a term of community control imposed in four cases. In May of 1999, his community control officer filed affidavits alleging that Rodriguez had violated his community control in each of the cases. One of the violations alleged was that Rodriguez failed to pay the costs of electronic monitoring, in violation of a special condition of the community control order. At the conclusion of a hearing, the trial court stated that Rodriguez was not guilty of violating community control with regard to the monetary obligation. The written orders revoking community control, however, indicate that the court found him guilty of violating this condition. Rodriguez argues and the state correctly concedes that the written order of revocation must be corrected to conform to the trial court’s oral pronouncement. Therefore, the order revoking community control is remanded to the trial court with instructions to correct the order revoking community control. There is no reason for the defendant to be present. We find Rodriguez’s other argument to be without merit.